UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

w---------- +--+ = 5 neon x
ROLAND GRAHAM,
Petitioner, 20-cv-2423 (PEC)
~against- ORDER
THOMAS DECKER, et al.,
Respondents.
macnn ne nnn daa nasa nnn nan nc nncd cence nn conan cence ce ceaeenene x

CASTEL, U.S.D.J.

A telephonic hearing is scheduled for Friday, April 10 at 12 p.m. regarding the
petitioner’s application. The call-in information for this teleconference is:

Dial-in: (888) 363-4749

Access Code: 3667981

SO ORDERED.

 

 

oo P. Ke¥in Castel
United States District Judge

Dated: New York, New York
April 8, 2020

 
